NOTICE OF ALLOWANCE 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Notice of Allowance in response to the Amendment/Remarks filed on 12/23/2020.
Claims 2 and 4-7 have been cancelled.     
Claims 1, 3, 8 and 9 remain in the Application.
  
Continuity/priority Information
The present Application 16396331, filed 04/26/2019 is a continuation of PCT/EP2016/076101, filed 10/28/2016.
 
Allowable Subject Matter
 Claims 1, 3, 8 and 9 allowed.  Claims renumbered 1-4.

The following is an examiner’s statement of reasons for allowance:  
The prior art of record fails to anticipate or render obvious, a user equipment (UE) for wireless communication, as recited among other limitations in the independent Claim 3, “transmit the data to the BS in the first UL resources allocated for the initial transmission and re-transmit the data in the second UL resources allocated for the re-transmission in response to the initial transmission being not successful, wherein the controller is configured to detect that the initial transmission was successful by sensing 
Independent claims 1, 8, and 9 recite features similar to those as applied to independent Claim 3.  
Consequently, Claims1, 3, 8, and 9 (Claims renumbered 1-4) are allowed over the prior arts.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Date: January 7, 2021
Allowability Notice 20210107
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov   
/JAMES C KERVEROS/Primary Examiner, Art Unit 2111